Citation Nr: 0303295	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of left knee surgery, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran had verified active duty service from May 1971 to 
May 1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 1998 
rating decision of the New York, New York Regional Office 
(RO) which granted an increase in the service-connected left 
knee disorder to 10 percent disabling, effective from August 
25, 1997.  After notification of this action, the veteran 
expressed dissatisfaction with the amount of the award in a 
notice of disagreement received in August 1998.


REMAND


The Board's review of the claims file reveals that there is 
an outstanding request for a Board hearing at the RO in this 
case.

The record reflects that in the substantive appeal received 
in February 1999, the veteran requested a hearing before a 
Member of the Board at the local VA office.  A hearing was 
scheduled before the hearing officer at the RO, was 
rescheduled on successive occasions when the veteran was 
unable to attend, and ultimately was not held.  However, the 
veteran had requested a "travel board" hearing.  The 
requested hearing was not scheduled, and the case was 
forwarded to the Board in January 2003.  

As well, in that same writing, the veteran indicated that he 
had had his knee examined by a specialist, Bradley Wiener, in 
January 1999.  A review of the record does not reflect that 
there is any clinical report relating thereto.  Such 
information should therefore be requested and associated with 
the claims folder.  

The appellant also stated in correspondence dated in 
September 2001 that he had received treatment for his left 
knee at the Albany and Castle Point (New York) VA Medical 
Centers, as well as from the Community General Hospital in 
Harris, New York.  The Board observes that outpatient records 
from the Albany VA Medical Center facility dating through mid 
June 2002 have been received.  However, there is no 
indication that a request was made to the Castle Point 
facility, or that the clinical records from the Community 
General Hospital have been solicited or retrieved.  These 
clinical records should also be secured and associated with 
the claims folder.

Additionally, in the Informal Hearing Presentation dated in 
February 2003, the veteran's representative requested a 
current VA examination, to include clinical findings in 
accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995) for 
musculoskeletal disability, if the benefit sought on appeal 
could not be granted.  The Board notes in this instance that 
the most recent VA examination in July 2002 does not 
adequately respond to the criteria as elucidated in DeLuca.  
The Board thus finds that a current VA examination may be 
helpful in ascertaining a more definitive degree of current 
left knee disability.  The fulfillment of the VA's statutory 
duty to assist the appellant includes providing additional VA 
examination when indicated, and conducting a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take the necessary 
steps to schedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity. 

2.  The appellant should be contacted 
and asked to identify all non-VA health 
care providers who have treated him for 
left knee disability.  The RO should 
then attempt to obtain records from 
each health care provider the appellant 
identifies, including Bradley Wiener 
and the Community General Hospital.

3.  Any and all of veteran's outpatient 
and inpatient records relating to the 
left knee and dating from August 1996 
at the Castle Point VA Medical Center, 
and similar records at the Albany VA 
Medical Center dating from July 15, 
2002, should be requested and 
associated with the claims folder. 

4.  After all medical records and/or 
responses received are associated with 
the claims file, the veteran should be 
scheduled for a VA examination to 
determine the extent of any and all 
disability associated with his service-
connected left knee disorder.  The 
entire claims file and a copy of this 
remand must be made available to the 
physician for review, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions. 
All appropriate tests and studies, to 
include X-rays and range of motion 
studies (the latter expressed in 
degrees) should be conducted, and any 
consultations deemed necessary should 
be accomplished.  All clinical findings 
should be reported.  The report of the 
examination should be comprehensive and 
include a detailed account of all 
manifestations of the service-connected 
left knee disorder.  The examiner 
should also indicate whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limitation of motion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed typewritten 
report.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002). 

6.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should 
readjudicate the issue of entitlement to 
an increased rating for left knee 
disability to determine whether or not 
it may be granted.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of 
the case and be given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

8.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations at 38 C.F.R. §§ 3.102 and 
3.159 (2002) are fully complied with and 
satisfied.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



